Citation Nr: 0610560	
Decision Date: 04/13/06    Archive Date: 04/26/06

DOCKET NO.  04-01 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability, to include arthritis and gout.


ATTORNEY FOR THE BOARD

David A. Saadat


INTRODUCTION

The veteran had active military service from August 1968 to 
March 1971.  

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision, and is being REMANDED to 
the RO via the Appeals Management Center in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.

REMAND

The veteran essentially claims that he has a current 
bilateral knee disability resulting from an in-service combat 
incident, in which a helicopter he was riding in crash landed 
after being hit by enemy fire.  

Service records confirm that the veteran served in Vietnam 
between November 1969 and April 1971, and that he was 
certified to perform duty as a door gunner in May 1970.  He 
sought treatment in August 1970 for a spinal contusion after 
a helicopter he was riding in took RPG fire and fell 20 feet 
to the ground.  Three days later, he sought treatment for a 
one-inch, tender and inflamed laceration just below his left 
knee.  The veteran was awarded an Air Medal for Heroism based 
on the helicopter incident.  His DD Form 214 reflects that 
his specialty was radio electronic/inventory clerk, and that 
he received (in pertinent part) the Purple Heart.  There is 
no other documentation relating to the Purple Heart award in 
the claims file, and this should be sought on remand (as it 
might relate to a knee injury).

The veteran has been treated for knee disabilities since 
service and in fact underwent left knee surgery in June 1989 
and right knee surgery in February 2000. In May 1998, he 
apparently injured his left lower extremity at work when his 
left lower extremity was pinned between a forklift and a 
pick-up truck.  After this incident, he sought outpatient 
treatment for pain and swelling of his left thigh and knee.  
In any case, in light of the in-service helicopter incident 
and the post-service treatment for knee complaints, a VA 
examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  With any needed assistance from the 
veteran, contact the National Personnel 
Records Center or other relevant 
authority to obtain documentation 
detailing the award of a Purple Heart of 
the veteran.  

2.  Schedule a VA medical examination.  
Ask the examiner to review the veteran's 
service and post-service medical records 
and conduct all necessary special studies 
or tests, including x-rays.  Request that 
the examiner answer the following 
questions:

a.  Does the veteran currently have 
a right and/or left knee disability, 
to include gout or degenerative 
arthritis? 

b.  If so, is it at least as likely 
as not (i.e., at least a 50 percent 
probability) that either disability 
(i) had its onset in service or is 
otherwise related to 
incident(s)/complaints in service, 
or (ii) had its onset within one 
year after the veteran's discharge 
in March 1971?

3. Review the examination report and if 
it is inadequate for any reason, return 
it for revision.

4. Thereafter, if the claim on appeal 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case which summarizes 
the evidence and analyzes all pertinent 
legal authority.  Allow appropriate time 
for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  Remands require 
expeditious handling.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).

